DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka (US8517949B2), in view of Kobayashi et al (US10741306B2).

Regarding Claim 1, Hiraoka teaches an ultrasound endoscope “The present invention relates to an ultrasound transducer unit and an ultrasound endoscope” (Col 1 Lines 16-17).
Comprising, an insertion part that includes a distal end part having an ultrasound transducer array in which a plurality of ultrasound transducers are arranged “the ultrasound transducer unit 50 includes the ultrasound transducer 1…a plurality of ultrasound elements 6” (Col 5 Lines 34-38).
A first cable that is inserted into the insertion part “signal transmission cable 20 that is used to transfer at least electric power and electrical signals to and from the ultrasound elements 6” (Col 8 Lines 34-36).
A substrate that electrically connects the plurality of ultrasound transducers and the first cable “the ultrasound elements 6 is electrically connected to the proximal end side of each of the flexible substrates 21 and 22.” (Col 8 Lines 36-37).
And a second cable that has a proximal end side electrically connected to a connector substrate on a proximal end side from the first cable “The signal transmission cable 20 … is electrically connected to the ultrasound cable 106 by the ultrasound connector 105 c.” (Col 15 Lines 47-53)
The substrate includes a plurality of electrode pads connected to the plurality of ultrasound transducers “Each signal wiring land 5 s of the substrate 5 is electrically connected to each signal electrode 16 provided on a face on a substrate 5 side of the plurality of ultrasound elements 6” (Col 6 Lines 35-37).
Respectively, the electrode pads and the signal wires of the first cable bundles are electrically connected to form a plurality of first electrical bonded portions “and connection portions between the signal electrodes 16 and each signal wiring wire 7” (Col 6 Lines 41-43).
The plurality of first electrical bonded portions are collectively disposed for each first cable bundle “the second signal line 22 is made up of a pair of wires 200 twisted together” (Col 2 Lines 49-50).
However Hiraoka does not teach wherein the first cable has a first non-coaxial cable that includes a first cable bundle consisting of a plurality of signal wires and a plurality of ground wires.
And a first shield layer with which the first cable bundle is coated.
And an outer coat with which a second cable bundle consisting of a plurality of the first non-coaxial cables is coated.
Kobayashi teaches wherein the first cable has a first non-coaxial cable that includes a first cable bundle consisting of a plurality of signal wires and a plurality of ground wires “Specifically, the wire bundle 6 further includes the ground wire 61 twisted together with the signal line part 2” (Col 6 Lines 15-17).
And a first shield layer with which the first cable bundle is coated “The outer circumference of the wire bundle 6 is covered with the sheath 4” (Col 4 Lines 6-7).
And an outer coat with which a second cable bundle consisting of a plurality of the first non-coaxial cables is coated “a interposing layer 7 may be arranged between the outer circumference of the wire bundle 6 and the sheath 4” (Col 4 Lines 10-12).
Hiraoka and Kobayashi et al are all considered to be analogous to the claimed invention because they are in the same aspect of cable construction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hiraoka with a  non-coaxial cable as taught by Kobayashi because it is made possible to restrain the horizontal shaking of the composite cable when subjected to vertical vibration in a bending state. In addition, because the shield conductor is restricted in movement of the conductive element wires when the cable is horizontally shaking so as to hardly produce gaps between the winding of the element wires, the composite cable is excellent in torsion resistance. (Col 2 Lines 4-10) of Kobayashi.
Regarding Claim 2 Hiraoka  and Kobayashi et al teaches the invention substantially as claimed with respect to claim 1.
Hiraoka teaches the relay substrate includes a plurality of second cable-side electrode pads corresponding to the signal wires included in the third cable bundles of the second cable “the respective distal ends of the signal transmission cable 20 are electrically connected to the rear ends of the flexible substrates 21 and 22.” (Col 10 Lines 31-33).
The second cable-side electrode pads and the signal wires of the third cable bundles are connected to form a plurality of third electrical bonded portions. See Fig. 7, the Signal transmission cable 20 is connected to flexible substrate 21 or 22, which is equivalent to the third electrical bonded portions.
The plurality of third electrical bonded portions are collectively disposed for each third cable bundle “the signal transmission cable 20 has a function that transfers various kinds of electrical signals or electric power to and from the ultrasound elements 6 through … the signal wiring wires 7, and the signal electrodes 16” (Col 10 Lines 33 -38).
And the relay substrate electrically connects the plurality of second electrical bonded portions and the plurality of third electrical bonded portions in different arrangement orders, in a one-to-one correspondence relationship. “the signal transmission cable 20 has a function that transfers various kinds of electrical signals or electric power to and from the ultrasound elements 6 through the signal lines 21 b and 22 b of the flexible substrates 21 and 22 and the signal wiring lands 5 s, the signal wiring wires 7, and the signal electrodes 16 of the substrate 5.” (Col 10 Lines 33-38).
However Hiraoka does not teach  wherein the second cable has a second non-coaxial cable that includes a third cable bundle consisting of a plurality of signal wires and a plurality of ground wires.
And a second shield layer with which the third cable bundle is coated.
And an outer coat with which a fourth cable bundle consisting of a plurality of the second non-coaxial cables is coated.
Kobayashi et al teaches wherein the second cable has a second non-coaxial cable that includes a third cable bundle consisting of a plurality of signal wires and a plurality of ground wires “Specifically, the wire bundle 6 further includes the ground wire 61 twisted together with the signal line part 2” (Col 6 Lines 15-17).
And a second shield layer with which the third cable bundle is coated “The outer circumference of the wire bundle 6 is covered with the sheath 4” (Col 4 Lines 6-7).
And an outer coat with which a fourth cable bundle consisting of a plurality of the second non-coaxial cables is coated “a interposing layer 7 may be arranged between the outer circumference of the wire bundle 6 and the sheath 4” (Col 4 Lines 10-12).
Hiraoka and Kobayashi et al are all considered to be analogous to the claimed invention because they are in the same aspect of electrical cable construction, and connections to sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hiraoka with a  non-coaxial cable as taught by Kobayashi because it is made possible to restrain the horizontal shaking of the composite cable when subjected to vertical vibration in a bending state. In addition, because the shield conductor is restricted in movement of the conductive element wires when the cable is horizontally shaking so as to hardly produce gaps between the winding of the element wires, the composite cable is excellent in torsion resistance. (Col 2 Lines 4-10) of Kobayashi.

Regarding Claim 5 Hiraoka  and Kobayashi et al teaches the invention substantially as claimed with respect to claim 1 and 2.
Additionally Kobayashi et al teaches wherein the signal wires included in the second cable have a greater outside diameter, a longer outer peripheral length, or both a greater outside diameter and a longer outer peripheral length than the signal wires included in the first cables. “the second signal line 22 is made up of a pair of wires 200 twisted together” (Col 2 Lines 48-50).
Hiraoka and Kobayashi et al are all considered to be analogous to the claimed invention because they are in the same aspect of electrical cable construction, and connections to sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hiraoka with a  non-coaxial cable as taught by Kobayashi because it is made possible to restrain the horizontal shaking of the composite cable when subjected to vertical vibration in a bending state. In addition, because the shield conductor is restricted in movement of the conductive element wires when the cable is horizontally shaking so as to hardly produce gaps between the winding of the element wires, the composite cable is excellent in torsion resistance. (Col 2 Lines 4-10) of Kobayashi.

Regarding Claim 6 Hiraoka  and Kobayashi et al teaches the invention substantially as claimed with respect to claim 1. 
Additionally Hiraoka teaches a fixing member that reinforces the relay substrate. “cylindrical metal shield member 30 covers as far as a proximal end in the insertion direction S of the substrate 5 … and is electrically connected by a solder 32 or the like” (Col 12 Lines 63-65), (Col 13 Lines 3-4).

Regarding Claim 7 Hiraoka  and Kobayashi et al teaches the invention substantially as claimed with respect to claim 1 and 6. 
Additionally Hiraoka teaches wherein the fixing member is a metallic member, and the metallic member is electrically connected to the first shield layer of each first non-coaxial cable. “cylindrical metal shield member 30 covers as far as a proximal end in the insertion direction S of the substrate 5 … and is electrically connected by a solder 32 or the like” (Col 12 Lines 63-65), (Col 13 Lines 3-4).

Regarding Claim 8 Hiraoka  and Kobayashi et al teaches the invention substantially as claimed with respect to claim 1.
Additionally Hiraoka teaches an insulation coating member with which the relay substrate is coated. “Thus, in this configuration, the adhesive 65 fixes the metal shield member 30 while reliably ensuring insulation of the substrate 5.” (Col 11 Lines 52-54).

Claim(s) 3, 4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka (US8517949B2), in view of Kobayashi et al (US10741306B2) as applied to claim 1, 2, 5, 6, 7 and 8 above, and further in view of Chou et al (US10201311B2).

Regarding Claim 3 Hiraoka  and Kobayashi et al teaches the invention substantially as claimed with respect to claim 1. 
Additionally Hiraoka teaches the connector electrode pads and the signal wires included in the third cable bundles are connected to form a plurality of fourth electrical bonded portions. See Fig. 7, the Signal transmission cable 20 is connected to flexible substrate 21 or 22, which is equivalent to the fourth electrical bonded portions.
Chou et al teaches wherein the connector substrate includes a plurality of connector electrode pads corresponding to the signal wires included in the third cable bundles of the second cable “the second flex-PCB substrate and selectively coupling the second plurality of electronic elements to the plurality of electrical contacts configured to electrically connect to the electronic module” (Col 4 Lines 27-30)
And the plurality of fourth electrical bonded portions are collectively disposed for each third cable bundle “the signal transmission cable 20 has a function that transfers various kinds of electrical signals or electric power to and from the ultrasound elements 6 through … the signal wiring wires 7, and the signal electrodes 16” (Col 10 Lines 33 -38).
Hiraoka, Kobayashi et al, and Chou et al are all considered to be analogous to the claimed invention because they are in the same aspect of electrical cable construction, and connections to sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hiraoka and Kobayashi with a connecting substrate taught by Chou because the expandable assembly can comprise between two and eight flex-PCB substrates, where each flex-PCB substrate comprises multiple electronic elements from the plurality of electronic elements and multiple communication paths (Col 4 Lines 45-48) of Chou. Increasing the amount of substrates increased the communication paths which in turn can increase the amount of transducers, which can increase data acquisition. 

Regarding Claim 4 Hiraoka  and Kobayashi et al teaches the invention substantially as claimed with respect to claim 1. 
Chou et al teaches wherein the second cable is configured by putting together a plurality of coaxial cables each having a signal wire. “The at least one communication path can comprise multiple coaxial cables each comprising a shield and an inner conductor,” (Col 5 Lines 8-9)
Hiraoka, Kobayashi et al, and Chou et al are all considered to be analogous to the claimed invention because they are in the same aspect of electrical cable construction, and connections to sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hiraoka and Kobayashi with a connecting substrate taught by Chou because In some embodiments, wires 115 each include a conductor surrounded by an insulator, such as a coaxial cable, which can include a shield surrounding the conductor in addition to the insulator. (Col 9 Lines 60-63) of Chou.

Regarding Claim 9 Hiraoka  and Kobayashi et al teaches the invention substantially as claimed with respect to claim 1. 
Chou et al teaches wherein the relay substrate is disposed on a proximal end side from the distal end part in the insertion part. “the second flex-PCB substrate and selectively coupling the second plurality of electronic elements to the plurality of electrical contacts configured to electrically connect to the electronic module” (Col 4 Lines 27-30).
Hiraoka, Kobayashi et al, and Chou et al are all considered to be analogous to the claimed invention because they are in the same aspect of electrical cable construction, and connections to sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hiraoka and Kobayashi with a connecting substrate taught by Chou because the expandable assembly can comprise between two and eight flex-PCB substrates, where each flex-PCB substrate comprises multiple electronic elements from the plurality of electronic elements and multiple communication paths (Col 4 Lines 45-48) of Chou. Increasing the amount of substrates increased the communication paths which in turn can increase the amount of transducers, which can increase data acquisition. 

Regarding Claim 10 Hiraoka  and Kobayashi et al teaches the invention substantially as claimed with respect to claim 1. 
Additionally Hiraoka teaches an Operation Portion 103, See Fig. 16.
Chou et al teaches further comprising: an operating part that is connected to a proximal end side of the insertion part, wherein the relay substrate is disposed in the operating part. “the second flex-PCB substrate and selectively coupling the second plurality of electronic elements to the plurality of electrical contacts configured to electrically connect to the electronic module” (Col 4 Lines 27-30).
Hiraoka, Kobayashi et al, and Chou et al are all considered to be analogous to the claimed invention because they are in the same aspect of electrical cable construction, and connections to sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hiraoka and Kobayashi with a connecting substrate taught by Chou because the expandable assembly can comprise between two and eight flex-PCB substrates, where each flex-PCB substrate comprises multiple electronic elements from the plurality of electronic elements and multiple communication paths (Col 4 Lines 45-48) of Chou. Increasing the amount of substrates increased the communication paths which in turn can increase the amount of transducers, which can increase data acquisition. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK LOUIS ALYASS whose telephone number is (571)272-5944. The examiner can normally be reached Monday - Thursday 7 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK LOUIS ALYASS/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793